ATTACHMENT TO PTO-90C
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The reply filed on 8/25/21 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): The reply treats the previous replies that were held to be non-responsive to the first action on the merits (the non-final rejection of 7/20/20) as if the previous replies were entered, however, the previous replies were not entered. See also the paragraphs below. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
As indicated above, none of the replies filed since the first office action on the merits (the non-final rejection of 7/20/20) have been entered. They are marked as such in the electronic file. On the other hand, the latest reply appears to treat those amendments as if they were entered. For example only, the latest filed claim set contains amendments that are made relative to a different claim set than the one examined in the first office action on the merits. In another example only, the examiner notes that applicant filed specification amendments in the reply filed on 12/15/20 that were not entered, but that the applicant may wish to have entered. In yet another example only, the examiner notes that applicant filed drawing amendments in the reply filed on 5/10/21 that were not entered, but that the applicant may wish to have entered. In view of these issues the examiner notes further that applicant’s latest reply has also not been entered.
In order to avoid confusion during examination and during processing of the application at issue, applicant should file any future reply to this Notice with the above in mind. That is, applicant should file any such reply as if none of the previous replies and the latest reply were entered. Thus, any amendments applicant wishes to have entered since the first office action on the merits should be filed in response to this Notice.
The specification amendments of 12/15/20 (that were not entered) appear to contain an error in [0047] lines 1-2. That is to say based on the claim preambles in the latest claim set (also not entered), it appears that the specification should read combined protective container and delivery device instead of combined protective device and delivery container. Corrections should be made assuming applicant intends to refile the same claims and the same specification changes in response to this Notice.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418. The examiner can normally be reached Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB K ACKUN/Primary Examiner, Art Unit 3736